Title: From John Adams to John Quincy Adams, 19 February 1808
From: Adams, John
To: Adams, John Quincy



My dear Son
Quincy Feb. 19. 1808

In Answer to your Letter of the 27 of January I request you to make Provision for Advancing me, by Mr Shaw one thousand one hundred and twenty five dollars and fifty Cents, or thereabout, which is the amount of an Obligation I owe to Miss Thaxter, or if you choose and I think there is but one remaining due to that Family.
Your Mother has written you on the Subject of Caucus’s. I am not of her opinion. Among the Romans the Patricians often held Caucus’s, the Senators had Caucus’s and so had the Plebeians. The Town of Boston has held Caucus’s time out of mind and So have all other popular assemblies. They cannot be avoided. Bradley to be Sure made too much Pomposity of it, and therby exposed it to criticism. I blame not your Attendance nor your Vote. You ought to go on with your System. You will be instructed to vote for the alteration in the Tenure of the Judges offices, and I cannot blame you for obeying your Instructions, tho I Sincerely lament them. The dinner given in London to Mr Munroe, will not give him in my opinion the preference to Mr Madison. If this latter Gentleman is chosen he will not continue more than four Years. He will be turned out as I was. One System cannot last more than twelve years. The present System will not Shine in History. Its measures have not been wise, nor its morals pure nor its Religion divine; if it has had any. I apprehend it will not redound to your Popularity or mine to support it. But it must be supported, however unpopular it may be hereafter. We have no other Way to defend ourselves against the Sharks and Panthers.
Mr Madisons bias towards the French has always been too great but I never suspected him of Corruption. On the contrary the bias of all the Federalists to my certain Knowledge, even of my friend Mr Jay is too Strong against France and in favour of England.
If I were Alexander the great and had absolute Power like him I would declare War against England France and Spain all at once and Soon have the Floridas and Mexico too, and have Commerce by Sea at least by captures. That River Louisiana Missisippi I fear will cost Us much blood. I always expected it would involve Us in War. It is the very nettle that tingles in the veins of England, and that of France and Spain too. But it is ours and We must defend it.
May the divine blessing attend you, fortify your heart against the rude blasts you must endure, and conduct you and your Country into a Safe harbour. So prays your affectionate Father
John Adams